STRALEM FUND FILED VIA EDGAR March 1, 2012 U.S. Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: Stralem Fund File No. 2-34277 Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, the undersigned certifies that (i) the form of Prospectus and Statement of Additional Information that would have been filed under paragraph (c) of Rule 497 would not have differed from that contained in the most recent amendment to Stralem Fund’s registration statement on Form N-1A and (ii) the text of the most recent amendment has been filed electronically. Please contact the undersigned at 513/587-3406 if you have any questions concerning this filing. Very truly yours, /s/ Wade Bridge Wade Bridge Secretary
